Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the combination of limitations as claimed in a cover for a camera (or element which would be capable of serving as a cover for a camera) or method of making the same.  While the individual layer compositions of the laminated layer formed on the base material are known in the art, the prior art does not teach forming them in the combination and order claimed (contact layer with claimed composition or chemically similar, then intermediate layer with claimed composition or chemically similar, then hydrophilic layer with the claimed composition and structure), and in many cases films which are discussed in the prior art (e.g. in Kawakami, US Patent 9,752,046 B2) are not indicated as being suitable for use as part of a cover for a camera with a resin base as claimed (for example the prior art for many compositions makes no mention of optical properties which are important in a camera cover, or in the case of the claimed contact layer the material’s binding ability to a resin base layer).  Kwon discloses a lens that may be either glass or plastic (which would include resin based lenses) which is treated with a hydrophilic coating made with a polymer brush structure, but which does not have any intervening layers between the substrate and the brush layer.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/L.W.R/Examiner, Art Unit 2852